Citation Nr: 0933597	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  09-02 648	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 1, 2008, Board of Veterans' Appeal (Board) decision 
that denied: entitlement to service connection for a 
bilateral eye condition, a left ear disorder and a 
psychiatric disorder; entitlement to compensable evaluations 
for tympanic membrane perforation, bilateral pingueculae and 
hearing loss of the left ear; entitlement to a total 
disability evaluation based upon individual unemployability 
(TDIU) due to service-connected disabilities; and entitlement 
to an effective date prior to March 3, 2003, for the award of 
service connection for tympanic membrane perforation.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The moving party is a Veteran who served on active duty from 
August 1975 to July 1978, with periods of service in the 
Naval Reserve from October 1973 to August 1975 and from July 
1978 to August 1985.

This matter is before the Board from the Veteran's January 
2009 motion that an October 1, 2008, Board decision that 
denied entitlement to the benefits identified above contained 
CUE.


FINDINGS OF FACT


1.	On October 1, 2008, the Board issued a decision that 
denied: entitlement to service connection for a bilateral 
eye condition, a left ear disorder and a psychiatric 
disorder; entitlement to compensable evaluations for 
tympanic membrane perforation, bilateral pingueculae and 
hearing loss of the left ear; entitlement to a total 
disability evaluation based upon individual 
unemployability (TDIU) due to service-connected 
disabilities; and entitlement to an effective date prior 
to March 3, 2003, for the award of service connection for 
tympanic membrane perforation.

2.	The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the October 
1, 2008, Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.


CONCLUSION OF LAW

The requirements of a motion for revision of a decision based 
on clear and unmistakable error have not been met; the 
Veteran's motion as to CUE in an October 1, 2008, Board 
decision, must be dismissed without prejudice to refiling.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes at the outset that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply 
to claims of CUE in prior Board decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  Therefore, further 
discussion of the VCAA is unnecessary.  Nevertheless, the 
Board notes that the moving party has been accorded ample 
opportunity to present her contentions, and there is no 
indication she has further argument to present.

Analysis

The Veteran has alleged CUE in an October 1, 2008, Board 
decision that denied: entitlement to service connection for a 
bilateral eye condition, a left ear disorder and a 
psychiatric disorder; entitlement to compensable evaluations 
for tympanic membrane perforation, bilateral pingueculae and 
hearing loss of the left ear; entitlement to a total 
disability evaluation based upon individual unemployability 
(TDIU) due to service-connected disabilities; and entitlement 
to an effective date prior to March 3, 2003, for the award of 
service connection for tympanic membrane perforation.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, at 38 C.F.R. Part 20 (2008).  Rule 1403 of the Rules 
of Practice, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied ... Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  See 38 C.F.R. 
§ 20.1403 (2008).

A determination of CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2008).  
Subsequently developed evidence may not be considered in 
determining whether CUE existed in the prior decision.  See 
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  To warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c) (2008). 

Rule 1403 offers the following examples of situations that 
are not CUE - (1) Changed diagnosis - A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist -The Secretary's failure to 
fulfill the duty to assist; (3) Evaluation of evidence - A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).


The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  "It is a 
kind of error, of fact or of law, that when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The Court also held in 
Fugo that allegations that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Id. at 44.  The "benefit 
of the doubt" rule of 38 U.S.C.A. § 5107(b) does not apply to 
a Board decision on a motion to revise a Board decision due 
to CUE.  38 C.F.R. § 20.1411(a) (2008). 

A motion for revision of a Board decision based on CUE must 
be in writing and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the Veteran, the name of the moving party if other than the 
Veteran, the applicable Department of Veterans Affairs file 
number, and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions, which fail to comply with the requirements set forth 
in this paragraph, shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations, 
failure to give due process, failure to apply the benefit-of-
the-doubt or any other general, non-specific allegations of 
error are insufficient to satisfy the requirement of the 
previous sentence.  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(b).

In the instant case, the moving party's motion alleges CUE in 
an October 1, 2008, Board decision that denied: entitlement 
to service connection for a bilateral eye condition, a left 
ear disorder and a psychiatric disorder; entitlement to 
compensable evaluations for tympanic membrane perforation, 
bilateral pingueculae and hearing loss of the left ear; 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities; and entitlement to an effective date prior to 
March 3, 2003, for the award of service connection for 
tympanic membrane perforation.  Specifically, the moving 
party stated that "I will address the issues that I feel are 
obvious errors of [sic] not in accordance with the laws for 
Veterans [b]ased on the preponderance of the evidence, my 
word, errors made during the rating process...." See January 
2, 2009, statement.  The moving party then continues to 
discuss claimed errors in applying the benefit-of-the-doubt 
doctrine.  In a February 7, 2009, statement, the moving party 
noted that the Board "must realize that [it is] not 
accepting the records as relevant, nor [an] expert opinion" 
submitted in support of her claim.  Finally, the moving party 
asserts the Board's October 1, 2008, decision is rendered 
invalid due to fraud and misrepresentation on part of the RO.  
See, e.g., May 2, 2009, statement.  These sentiments are 
repeated in various statements submitted from January to July 
2009.  

The Board has considered the moving party's arguments but 
finds that she has failed to cite to specific errors of fact 
or law in the October 1, 2008, Board decision.  Rather, the 
moving party has merely argued that the Board committed error 
when it failed to grant the moving party's claims in this 
decision.  In this regard, she asserts the Board failed to 
properly apply the preponderance of the evidence standard.  
As noted above, under 38 C.F.R. § 20.1404(b), non-specific 
allegations of failure to follow regulations or failure to 
apply the benefit-of-the-doubt or any other general, non-
specific allegations of error, such as failure in the duty to 
assist, are insufficient to satisfy the motion requirement.  
Any implied argument that the evidence of record at the time 
of the October 1, 2008, Board decision supported a finding 
that the moving party's claims should have been granted is no 
more than a disagreement as to how the evidence was weighed 
and evaluated by the Board.  Such an argument of error can 
never constitute CUE.  See 38 C.F.R. § 20.1403(d).

The Board has considered each statement submitted by the 
moving party since filing her January 2, 2009, motion for 
revision, as well as accompanying evidence.  However, the 
Board again observes a determination of CUE in a prior Board 
decision must be based on the record as it existed when the 
prior decision was made.  See 38 C.F.R. § 20.1403(b)(1).  As 
such, the Board may not consider newly submitted evidence in 
the instant case.  Furthermore, the Board finds that the 
Veteran's statements have not satisfied the requirements of 
38 C.F.R. § 20.1404(b) with regards to specificity.

In sum, the moving party has failed to clearly and 
specifically set forth alleged error of fact or law in the 
October 1, 2008, Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  The Board 
must emphasize that, in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and non-specific allegations of a failure to 
follow regulations or failure to apply the benefit-of-the-
doubt doctrine, or any other general non-specific allegations 
of error, are insufficient to satisfy this requirement.  See 
38 C.F.R. § 20.1403.  Accordingly, in view of the fact that 
the moving party has failed to comply with 38 C.F.R. 
§ 20.1404(b) in her attempt to challenge the October 1, 2008, 
Board decision on the basis of CUE, the Board must dismiss 
the motion to revise.  This dismissal is without prejudice to 
refiling. 


ORDER

The motion to revise or reverse an October 1, 2008, decision 
of the Board is dismissed without prejudice to refiling.




                       
____________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



